J-S65032-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JEREMY WARNICK,                                  IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

ALL SAINTS EPISCOPAL CHURCH, REV.
CHARLES BENNISON, DIANE CAIRNS,
RICHARD CRAIG AND LINDA COLWELL,

                            Appellees                 No. 714 EDA 2014


              Appeal from the Judgment Entered January 13, 2014
              in the Court of Common Pleas of Philadelphia County
                        Civil Division at No.: 111201539


BEFORE: PANELLA, J., OLSON, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                         FILED DECEMBER 11, 2014

        Appellant, Jeremy Warnick, appeals from the judgment entered in

favor of Appellees, All Saints Episcopal Church, Rev. Charles Bennison, Diane

Cairns, Richard Craig, and Linda Colwell, and against Appellant on the basis

of the court’s grant of Appellees’ motion for summary judgment. We affirm.

        In its April 15, 2014 opinion, the trial court fully and correctly sets

forth the relevant facts and procedural history of this case. (See Trial Court

Opinion, 4/15/14, at 1-11). Therefore, we have no reason to restate them

here.


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S65032-14


       Appellant raises one issue for our review:       Whether the trial court

erred in granting Appellees’ motion for summary judgment, and dismissing

the case? (See Appellant’s Brief, at 5).1

       Our standard and scope of review of a trial court’s grant of summary

judgment are well-settled:

              Our standard of review on an appeal from the grant of a
       motion for summary judgment is well-settled. A reviewing court
       may disturb the order of the trial court only where it is
       established that the court committed an error of law or abused
       its discretion. As with all questions of law, our review is plenary.

                     In evaluating the trial court’s decision to enter
              summary judgment, we focus on the legal standard
              articulated in the summary judgment rule. Pa.R.C.P.
              1035.2. The rule states that where there is no
              genuine issue of material fact and the moving party
              is entitled to relief as a matter of law, summary
              judgment may be entered. Where the nonmoving
              party bears the burden of proof on an issue, he may
              not merely rely on his pleadings or answers in order
              to survive summary judgment. Failure of a non-
              moving party to adduce sufficient evidence on an
              issue essential to his case and on which he bears the
              burden of proof establishes the entitlement of the
              moving party to judgment as a matter of law.
              Lastly, we will review the record in the light most
              favorable to the non-moving party, and all doubts as
              to the existence of a genuine issue of material fact
              must be resolved against the moving party.
____________________________________________


1
   Appellant’s statement of questions involved contains five identical
challenges to the court’s grant of summary judgment as to count one of the
amended complaint, only. (See Appellant’s Brief, at 5-6). This appears to
have been a typographical error, and Appellant intended each of the five
questions to address a different count of the amended complaint. (See id.
at 15-25 (arguing court erred in entering summary judgment as to each of
the amended complaint’s five counts)).



                                           -2-
J-S65032-14


Krauss v. Trane U.S. Inc., 2014 WL 5359007, at *2 (Pa. Super. filed Oct.

22, 2014) (case citation omitted).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the exhaustive and well-reasoned opinion of the trial

court, we conclude that there is no merit to Appellant’s issue. The trial court

properly disposes of the questions presented. (See Trial Ct. Op., at 11-35

(finding: (1) the First Amendment’s deference rule and ministerial exception

doctrine apply to bar Appellant’s causes of action; (2) even if the First

Amendment did not bar all claims, Appellant’s claims fail as a matter of law;

and (3) summary judgment was proper where Appellant failed to provide

evidence in support of his claims)). Accordingly, we affirm on the basis of

the trial court’s opinion.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/11/2014




                                     -3-